J-S09029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                         :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA,                           :        PENNSYLVANIA
                                         :
                    Appellee             :
                                         :
                                         :
              v.                         :
                                         :
                                         :   No. 2428 EDA 2018
 ERNESTO FONTANEZ                        :
                                         :
                    Appellant

        Appeal from the Judgment of Sentence Entered June 18, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0005937-2016


BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY McCAFFERY, J.:                         Filed: April 30, 2021

      Ernesto Fontanez (Appellant) appeals from the judgment of sentence

imposed June 18, 2018, in the Philadelphia County Court of Common Pleas.

This appeal returns following a remand by a prior panel of this Court for the

appointment of new appellate counsel. See Commonwealth v. Fontanez,

2428 EDA 2018 (unpub. memo. at 7-8) (Pa. Super. Dec. 18, 2019).

Appellant’s sole issue on appeal asserts the trial court erred when it denied

his pretrial motion to dismiss the charges based upon a violation of

Pennsylvania Rule of Criminal Procedure 600. We affirm.

      The facts underlying Appellant’s conviction are summarized by the trial

court as follows:

            The complainant in this case is Sherry Szymanek (“Sherry”).
      At the time of the underlying incident, she resided in a home on
J-S09029-21


     East Monmouth Street in Philadelphia. [T]wo weeks prior to the
     alleged crimes, [Sherry] allowed Appellant and his paramour to
     store their belongings on the first floor of her home, after the two
     had been evicted from their shared residence. Sherry provided
     Appellant with a copy of her house key (so he could access his
     belongings), but neither Appellant nor his paramour ever resided
     with the complainant. On the day at issue, Appellant did not have
     permission to enter Sherry’s home.

           On April 3, 2016, around 3:00 p.m., Sherry returned from
     the supermarket and realized that her front door “was kicked in
     and the whole frame was messed up.” Sherry immediately
     knocked on her neighbor’s door to see if he could provide
     information about how the damage occurred.            When she
     approached the neighbor’s door, she observed Appellant
     “screaming and yelling and fighting with whoever was in the
     house.” Sherry testified that as soon as she stepped through the
     neighbor’s door, Appellant aggressively ran towards her, threw
     her against the wall, and used both of his hands to choke her.
     Appellant did not stop until Helena Meeker (“Helena”) pulled him
     away.

           Sherry quickly returned to her own home, locked the door,
     and ran upstairs to her bedroom. A few minutes later, she looked
     through her bedroom window and observed Appellant and three
     women “screaming” outside of her residence.          Specifically,
     Appellant threatened Sherry, stating that he was “going to beat
     [her] the ‘F’ up.” He then unlocked her front door and the three
     women — Helena, Alexandra Orosco (“Alexandra”"), and a third,
     unidentified woman — followed him to Sherry’s bedroom.

           As Appellant entered the bedroom, he pointed a firearm at
     Sherry and ordered her to sit on the bed. He then told Alexandra,
     “Fuck her up, beat her up.” Alexandra immediately complied and
     punched Sherry “several” times over the course of ten to fifteen
     minutes. At some point, the unidentified woman grabbed a metal
     pipe from Appellant and attempted to strike the complainant.
     Sherry testified that she heard Appellant cock the gun, before
     Helena “grabbed him” and “wrestled him to the ground.” Helena
     eventually gained possession of the weapon and placed it in a bag.
     Subsequently, Appellant and the three women exited the
     bedroom. Before Appellant left, he took Sherry’s cellphone and
     told her that “[she] was going to die.” Sherry testified that her
     assailants also took $400 in cash from her closet, but she did not
     see which assailant took her money.

                                    -2-
J-S09029-21


               At some point during the altercation, Sherry’s neighbor
        called the police. By the time the officers arrived, Appellant and
        the three women were no longer on the property. Officer Daniel
        Mitchell (“Officer Mitchell”) testified that Sherry was “frantic” and
        surveyed the immediate area.             The officers quickly found
        Appellant among a group of people (which included the women
        who helped him attack Sherry), walking northbound on Emerald
        Street. Sherry identified Appellant, Helena, and Alexandra as the
        individuals who assaulted her and took her belongings.

              Officer Mitchell and [another officer] stopped Alexandra and
        recovered $100 from her person. Officer Derrick Clark stopped
        Appellant and, upon searching him, recovered $226 and Sherry’s
        cellphone. Officer Paul Sulsuk testified that as the officers
        approached the group, he observed Helena throw a black and
        yellow bag into the road. He testified that he recovered the bag,
        searched its contents, and found a loaded Browning Arms .22
        caliber semiautomatic handgun and a twelve-inch metal pipe.

Trial Ct. Op., 9/9/20, at 2-5 (footnote and record citations omitted).

        Appellant was subsequently arrested, and a criminal complaint was filed

on April 4, 2016, charging him with numerous offenses including criminal

conspiracy, aggravated assault, and robbery.1           See Criminal Complaint,

4/4/16.     On December 15, 2016, Appellant filed a motion for release on

nominal bail pursuant to Pa.R.Crim.P. 600(B)(1) (“Except in cases in which

the defendant is not entitled to release on bail as provided by law, no

defendant shall be held in pretrial incarceration in excess of . . . 180 days from

the date on which the complaint is filed[.]”). The trial court denied the motion

on December 21, 2016.

        On January 11, 2018, Appellant filed an omnibus pretrial motion,

seeking suppression of evidence obtained as a result of an alleged illegal

____________________________________________


1   18 Pa.C.S. §§ 903(c), 2702(a), 3701(a)(1)(ii).

                                           -3-
J-S09029-21



seizure and arrest, and dismissal of the charges based upon a violation of Rule

600(A)(2)(a) (“Trial in a court case in which a written complaint is filed against

the defendant shall commence within 365 days from the date on which the

complaint is filed.”). On April 9, 2018, the trial court conducted a hearing on

the Rule 600 motion.2         See N.T., 4/9/18, at 4-21.     The court denied the

motion, and immediately proceeded to a non-jury trial.           The court found

Appellant guilty of simple assault, criminal conspiracy, theft, and possession

of an instrument of crime (PIC).3 The trial court found Appellant not guilty of

robbery, intimidation of a witness, and three firearms offenses.4 Charges of

aggravated assault, recklessly endangering another person, and receiving

stolen property5 were nolle prossed by the Commonwealth before trial.

        On June 18, 2018, the trial court sentenced Appellant to two, concurrent

terms of eleven and one-half to 23 months’ imprisonment on the charges of

criminal conspiracy and simple assault, followed by a consecutive three years’

probation for his conviction of PIC.6 Appellant filed a timely, pro se notice of

appeal, but mistakenly directed it to the Pennsylvania Supreme Court. See

Appellant’s Notice of Appeal, 7/18/18.           On August 16, 2018, the Supreme
____________________________________________


2   The record does not reveal a ruling on Appellant’s suppression issue.

3   18 Pa.C.S. §§ 2701(a), 3921(a), and 907(a), respectively.

4   18 Pa.C.S. §§ 4952(a)(4), 6105(a)(1), 6106(a)(1), 6108.

5   18 Pa.C.S. §§ 2705, 3925(a).

6   The trial court imposed no further penalty for Appellant’s theft conviction.


                                           -4-
J-S09029-21



Court transferred the appeal to this Court. On August 20, 2018, the trial court

directed Appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b). Trial counsel, who still represented Appellant,

did not respond to the order, and the trial court deemed all issues waived.

See Fontanez, 2428 EDA 2018 (unpub. memo. at 2).

       Counsel subsequently filed a motion to withdraw and an Anders7 brief

in this Court. Upon review, a prior panel concluded counsel’s Anders brief

was “woefully deficient,” and determined, in any event, counsel had waived

all issues for review by failing to comply with the trial court’s Rule 1925(b)

order. See Fontanez, 2428 EDA 2018 (unpub. memo. at 4, 6-7). Thus, the

panel remanded the appeal to the trial court for the appointment of new

counsel. See id. at 7-8. The appeal is now ready for our consideration.8

       Appellant raises one issue on appeal:

       Did the Trial Court err by denying the Rule 600 Motion and not
       dismissing the charges[?]

Appellant’s Brief at 3.


____________________________________________


7 See Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).

8 Upon remand, Douglas Earl, Esquire, was appointed to represent Appellant,
and complied with the trial court’s order to file a Rule 1925(b) statement.
However, Attorney Earl failed to file a timely brief in this Court. Thus, on
November 18, 2020, we remanded the appeal to the trial court to determine
if Attorney Earl had abandoned Appellant. Following a hearing, the trial court
determined Attorney Earl did not abandon Appellant, and Attorney Earl
subsequently filed the brief before us.


                                           -5-
J-S09029-21



      Rule 600 requires that “trial in a court case in which a written complaint

is filed against the defendant shall commence within 365 days from the date

on which the complaint is filed.”       Pa.R.Crim.P. 600(A)(2)(a).      When a

defendant is not brought to trial within the requisite time period, “at any time

before trial, . . . the defendant . . . may file a written motion requesting that

the charges be dismissed with prejudice[.]”      Pa.R.Crim.P. 600(D)(1).     We

review the trial court’s grant or denial of a defendant’s Rule 600 pretrial

motion to dismiss for an abuse of discretion. Commonwealth v. Andrews,

213 A.3d 1004, 1010 (Pa. Super. 2019) (citation omitted), appeal denied, 222

A.3d 376 (Pa. 2019). In doing so, our scope of review is limited to the trial

court’s findings and the evidence presented at the Rule 600 hearing, which we

must view “in the light most favorable to the prevailing party.” Id. (citation

omitted).

      When trial commences more than 365 days after the complaint is filed,

a defendant is not automatically entitled to relief under Rule 600.

Commonwealth v. Moore, 214 A.3d 244, 248 (Pa. Super. 2019). The Rule

provides that “periods of delay at any stage of the proceedings caused by the

Commonwealth when the Commonwealth has failed to exercise due

diligence shall be included in the computation of the time within which trial

must commence[,]” but that [“a]ny other periods of delay shall be

excluded from the computation.”             Pa.R.Crim.P. 600(C)(1) (emphasis

supplied). Thus, dismissal of the charges is the appropriate remedy only when

the defendant is not brought to trial within the extended run date, which

                                      -6-
J-S09029-21



accounts for excludable and excusable time under the Rule. Moore, 214 A.3d

at 248.

      “Excludable time” is classified as periods of delay caused by the
      defendant. Pa.R.Crim.P. 600(C)(2). “Excusable delay” occurs
      where the delay is caused by circumstances beyond the
      Commonwealth’s control and despite its due diligence. “Due
      diligence is a fact-specific concept that must be determined on a
      case-by-case basis.      Due diligence does not require perfect
      vigilance and punctilious care, but rather a showing by the
      Commonwealth that a reasonable effort has been put forth.” Due
      diligence includes, inter alia, listing a case for trial prior to the run
      date, preparedness for trial within the run date, and keeping
      adequate records to ensure compliance with Rule 600. Periods of
      delay caused by the Commonwealth’s failure to exercise due
      diligence must be included in the computation of time within which
      trial must commence. Pa.R.Crim.P. 600(C)(1).

Id. at 248-49 (some citations omitted). We note “[t]he Commonwealth has

the burden of demonstrating by a preponderance of the evidence that it

exercised due diligence.” Commonwealth v. Plowden, 157 A.3d 933, 941

(Pa. Super. 2017) (en banc).

      Here, Appellant’s criminal complaint was filed on April 4, 2016; thus, his

mechanical run date was April 4, 2017. However, he was not brought to trial

until April 9, 2018. In its opinion, the trial court provides a detailed timeline

of Appellant’s case, and concludes his run date was extended an additional

451 days, or until June 29, 2018. See Trial Ct. Op. at 7-15. Thus, because

Appellant was tried before the expiration of the extended run date, it

concludes no Rule 600 violation occurred. Id. at 15.

      Appellant takes issue with two specific time periods, which he contends

should run against the Commonwealth — (1) 58 days between September 27,


                                       -7-
J-S09029-21



2016, and November 22, 2016, and (2) 57 days between April 10, 2017, and

June 6, 2017. Appellant’s Brief at 12. He insists that the Commonwealth did

not provide discovery during the first period, occasioning a delay, and that the

second delay was caused by “[t]he Commonwealth . . . trying to link up the

case of Appellant with another case.” Id.

       Upon our review of the record, the parties’ briefs, and the relevant

statutory and case law, we conclude the trial court thoroughly addressed and

properly disposed of Appellant’s claim in its opinion. Thus, we rest on its well-

reasoned bases.9 See Trial Ct. Op. at 5-15 (detailing each trial delay and the

cause thereof; explaining the delay between September 27 and October 25,

2016, was due to appointment of new defense counsel, delay between October

25 and November 22, 2016, was due to defense counsel’s “technical issues .

. . preventing him for accessing discovery” and not attributable to

Commonwealth, and delay between April 10 and June 6, 2017, was due to

court’s calendar, and not “‘normal progression’ of a case, a lack of due

diligence, or other dilatory conduct on behalf of the Commonwealth”).

Accordingly, we affirm.




____________________________________________


9 We note the trial court addressed an additional challenge to the sufficiency
of the evidence that Appellant included in his Rule 1925(b) statement, but did
not argue in his brief. See Trial Ct. Op. at 19-21.


                                           -8-
J-S09029-21



      Judgment of sentence affirmed. We direct that a copy of the trial court’s

September 9, 2020, opinion be filed along with this memorandum and

attached to any future filings in this case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/30/21




                                      -9-
                                                                                        Circulated 04/21/2021 10:06 AM




                                                                                                          n.•
                           IN THE COURT OF COMMON PLEAS
                      FIRST JUDICIAL DISTRICT OF PENNSYLVANIA                                             r•,
                         TRIAL DIVISION —CRIMINAL SECTION

COMMONWEALTH OF PENNSYLVANIA

                         V.                                         CP-5I-CR-0005937 016                    ;
                                                                          2428 EDA 2018                   ro
            ERNESTO FOUNTANEZ



                                               OPINION


LANE, J.                                                                                September 9, 2020

                          OVERVIEW AND PROCEDURAL HISTORY

        On April 4, 2016, Ernesto Fountanez ("Appellant") was arrested and charged with simple

assault and related charges. On April 9, 2018, counsel for Appellant moved to dismiss Appellant's

charges, pursuant to Pa.R.Crim.P. 600. On that same date, this court denied Appellant's motion

and, following awaiver trial, found Appellant guilty of conspiracy to commit simple assault, theft

by unlawful taking, possessing an instrument of acrime ("PIC"), and simple assault.' On .tune 18,

2018, this court sentenced Appellant to an aggregate term of eleven and one-half to twenty-three

months in prison, followed by three years of probation.

        On July 18, 2018, Appellant filed apro se notice of appeal, but mistakenly filed it in the

Supreme Court of Pennsylvania. The Supreme Court transferred the appeal to the Superior Court

on August 16, 2018. On August 20, 2018, this court ordered Appellant to file aconcise statement

of errors, pursuant to Pa.R.A.P. 1925(b), and served that order on counsel of record. Counsel did

not respond to the order. In its 1925(a) opinion, this court determined that any appellate issues

were waived for failure to comply with the 1925(b) order.




'18 Pa.C.S. §903, 18 Pa.C.S.A, §3921(a), 18 Pa.C.S.A, §907(a), and 18 Pa.C.S.A. §2701(a), respectively.



                                                       1
        Appellate counsel sought to withdraw his representation pursuant to Anders v. California,

386 U.S. 738 (1967) and Corn nonwealth v. Santiago, 978 A.2d 349 (2009). After reviewing the

matter, the Superior Court determined that counsel's appellate brief was "woefully deficient" and

his failure to respond to this count's 1925(b) order constituted per se ineffective assistance of

counsel. Commonwealth v. Fontanez, No. 2428 EDA 2018, 2019 WL 6899901, at *2---3 (Pa. Super.

Ct, Dec. 18, 2019). Accordingly, on December 18, 2019, the Superior Court remanded the case,

ordering the appointment of new counsel and the filing of asupplemental 1925(a) opinion from

this court.

        Douglas P. Earl, Esquire, entered his appearance on behalf of Appellant on February 19,

2020. On March 9, 2020, this court ordered counsel to file a1925(b) statement within twenty-one

days. 2 Counsel did not seek an extension of time and did not file a 1925(b) statement until 105

days later, on June 22, 2020, in which he asserted the following claims:


        1.    The [trial] court erred by denying [the] Rule 600 Motion of Ernesto Fountanez,
              particularly the time from September 27 to November 22, 2016 when discovery
              remained outstanding.

        2.    There was insufficient evidence to convict Appellant Fountanez of
              conspiracy—simple assault, theft by unlawful taking, [PIC], or simple assault.
              Ernesto Fountanez never intended to injure the complainant or conspire with
              another person to injure the complainant Ernesto Fountanez never used an
              instrument of crime against the complainant.


(App.'s 1925(b) Statement) (unnecessary capitalization and words omitted, citations omitted).

                                                    FACTS


        The complainant in this case is Sherry Szymanek ("Sherry"). At the time of the underlying

incident, she resided in ahome on East Monmouth Street in Philadelphia. (N.T. 4/9/18 at 29).




2On March 9, 2020, this court was aware and the docket reflected that new counsel had been appointed. This court's
instruction to appoint new counsel (which is indicated within its 1925(b) order) was included in error.



                                                        2
Sherry testified that she was acquainted with Appellant through his best friend, Jennis Watson,

who Sherry was dating at the time. (N.T. 4/9/18 at 33). Sherry further explained that two weeks

prior to the alleged crimes, she allowed Appellant and his paramour to store their belongings on

the first floor of her home, after the two had been evicted from their shared residence. (Id. at 32).

Sherry provided Appellant with acopy of her house key (so he could access his belongings), but

neither Appellant nor his paramour ever resided with the complainant. (Id. at 34, 49). On the day

at issue, Appellant did not have permission to enter Sherry's home. (Id. at 49).

       On April 3, 2016, around 3:00 p.m., Sherry returned from the supermarket and realized

that her front door "was kicked in and the whole frame was messed up." (Id. at 30). Sherry

immediately knocked on her neighbor's door to see if he could provide information about how the

damage occurred. (Id. at 30). When she approached the neighbor's door, she observed Appellant

"screaming and yelling and fighting with whoever was in the house." (Id. at 31). Sherry testified

that as soon as she stepped through the neighbor's door, Appellant aggressively ran towards her,

threw her against the wall, and used both of his hands to choke her. (dI. at 34, 36--37). Appellant

did not stop until Helena Meeker ("Helena") pulled him away. (Id. at 37).

        Sherry quickly returned to her own home, locked the door, and ran upstairs to her bedroom.

(Id. at 38). A few minutes later, she looked through her bedroom window and observed Appellant

and three women "screaming" outside of her residence. (Id. at 38-39). Specifically, Appellant

threatened Sherry, stating that he was "going to beat [her] the `F' up." (Id. at 38). He then unlocked

her front door and the three women—Helena, Alexandra Orosco ("Alexandra"), and a third,

unidentified woman—followed him to Sherry's bedroom. (Id. at 39-40).

        As Appellant entered the bedroom, he pointed afirearm at Sherry and ordered her to sit on

the bed. (Id. at 38, 41-42). He then told Alexandra, "Fuck her up, beat her up." (Id. at 43).




                                                  3
Alexandra immediately complied and punched Sherry "several" times over the course of ten to

fifteen minutes. (N.T. 4/9/18 at 44-45). At some point, the unidentified woman grabbed ametal

pipe from Appellant and attempted to strike the complainant. (Id. at 43, 45). Sherry testified that

she heard Appellant cock the gun, before Helena "grabbed him" and "wrestled him to the ground."

(Id. at 43). Helena eventually gained possession of the weapon and placed it in abag. (Id. at 45).

Subsequently, Appellant and the three women exited the bedroom. (Id. at 45-46). Before Appellant

left, he took Sherry's cellphone and told her that "[she] was going to die." (Id. at 46). Sherry

testified that her assailants also tools $400 in cash fi•om her closet, but she did not see which

assailant took her money. (Id. at 51).

         At some point during the altercation, Sherry's neighbor called the police. (Id. at 47-48).

By the time the officers arrived, Appellant and the three women were no longer on the property.

(Id. at 88). Officer Daniel Mitchell ("Officer Mitchell") testified that Sherry was "frantic" and

"visibly shaken" when he arrived on the scene. (Id.). The officers put Sherry in apolice vehicle

and surveyed the immediate area. (Id. at 89). The officers quickly found Appellant among agroup

of people (which included the women who helped him attack Sherry), walking northbound on

Emerald Street. (Id. at 89, 106). Sherry identified Appellant, Helena, and Alexandra as the

individuals who assaulted her and took her belongings. (Id. at 48, 89, 97).

         Officer Mitchell and Officer Sutton3 stopped Alexandra and recovered $100 from her

person. (Id. at 90). Officer Derrick Clark stopped Appellant and, upon searching him, recovered

$226 and Sherry's cellphone. (Id. at 97). Officer Paul Sulsuk testified that as the officers

approached the group, he observed Helena throw ablack and yellow bag into the road. (Id. at 106).




sOfficer Sutton's frill name is not contained within the notes of testimony.



                                                          4
He testified that he recovered the bag, searched its contents, and found aloaded Browning Arms

.22 caliber semiautomatic handgun and atwelve-inch metal pipe. (Id. at 107).

                                           DISCUSSION

   I.      This court did not err or abuse its discretion in denying Appellant's Rule 600
            motion.

        In his first claim, Appellant argues that this court erred in denying his Rule 600 Motion.

He particularly challenges the fifty-six days between September 27, 2016 and November 22, 2016,

arguing that this period should have been included in this court's calculation of non-excludable

and non-excusable time. For the reasons discussed infra, Appellant's claim has no merit, and this

court's decision should be affirmed.

        The standard of review for atrial court's denial of aRule 600 motion is well settled:

        In evaluating Rule [600] issues, our standard of review of atrial court's decision is
        whether the trial court abused its discretion. Judicial discretion requires action in
        conformity with law, upon facts and circumstances judicially before the court, after
        hearing and due consideration. An abuse of discretion is not merely an error of
        judgment, but if in reaching aconclusion the law is overridden or misapplied or the
        judgment exercised is manifestly unreasonable, or the result of partiality, prejudice,
        bias, or ill will, as shown by the evidence or the record, discretion is abused.

Commonwealth v. Leaner, 202 A.3d 749, 765-66 (Pa. Super. 2019) (citation omitted; brackets in

original), appeal denied, 2019 W1 2754197 (Pa. 2019). An appellate court's scope of review is

"limited to the evidence on the record of the Rule 600 evidentiary hearing" and the trial court's

findings of fact. Commonwealth v. Watson, 140 A.3d 696, 698 (Pa. Super. 2016). Moreover,

appellate courts must construe the facts in the light most favorable to the prevailing party. Id.

        Pennsylvania Rule of Criminal Procedure 600 ("Rule 600") states, "[tjrial in acourt case

in which awritten complaint is filed against the defendant shall commence within 365 days from

the date on which the complaint is filed." Pa.R.Crim.P. 600(A)(2)(a). Generally, Rule 600 requires

the Commonwealth to try adefendant before the expiration of the "mechanical run date," i.e.,



                                                  5
within 365 days of the filing of acriminal complaint. Id.; Commonwealth v. Ramos, 936 A.2d

1097, 1101 (Pa. Super. 2007). However, the rule allows certain circumstances to extend the

Commonwealth's deadline. See Pa.R.Crim.P. 600(C). To determine the final date by which a

defendant must be tried, Rule 600 provides that "periods of delay at any stage of the proceedings

caused by the Commonwealth when the Commonwealth has failed to exercise due diligence shall

be included in the computation of the time within which trial must corn mence. Any other periods

of delay shall be excluded from the computation." Pa.R.Crim.P. 600(C)(1). The Commonwealth's

failure to satisfy the prompt-trial requirements of Rule 600(C) constitutes grounds for dismissal.

See Pa.R.Crim.P. 600(D)(1).

        A defendant is not automatically entitled to dismissal under Rule 600 if his trial commences

after the mechanical runt date. Commonwealth v. Goldman, 70 A.3d 874, 879 (Pa. Super. 2013).

Rather, dismissal is an appropriate remedy only if the defendant has not been brought to trial by

the expiration of the adjusted runt date. Id. "The adjusted run date is calculated by adding to the

mechanical run date, i.e., the date 365 days from the complaint, both excludable and excusable

delay." Commonwealth v. Roles, 116 A.3d 122, 125 (Pa. Super. 2015). Periods of delay are

excludable if they are attributable to adefendant or his lawyer. Commonwealth v. Martz, --- A.3d

---   ----, 2020 WL 2029287, at *5 (Pa. Super. April 28, 2020) reargument dismissed (May 18,

2020). Conversely, periods of delay are excusable "where the delay is caused by circumstances

beyond the Commonwealth's control and despite its due diligence." Id.

        To determine whether Rule 600 requires dismissal of charges against a defendant, the

following three factors must be considered:

        First, Rule 600(A) provides the mechanical run date. Second, we determine
        whether any excludable time exists pursuant to Rule 600(C). We add the amount of
        excludable time, if any, to the mechanical run date to arrive at an adjusted runt date.




                                                  6
           If the trial takes place after the adjusted run date, we apply the due diligence
           analysis set forth in Rule 600([D]). As we have explained, Rule 600[ ]encompasses
           awide variety of circumstances under which aperiod of delay was outside the
           control of the Commonwealth and not the result of the Commonwealth's lack of
           diligence. Any such period of delay results in an extension of the run date. Addition
           of any Rule 600[ ]extensions to the adjusted run date produces the final Rule 600
           run date. If the Commonwealth does not bring the defendant to trial on or before
           the final run date, the trial court must dismiss the charges.

Commonwealth v. Armstrong, 74 A.3d 228, 236 (Pa. Super. 2013) (citations and internal quotation

marks omitted; brackets in original).

           It is well settled that due diligence is afact-specific inquiry and must be determined on a

case-by-case basis. Commonwealth v. Selenski, 994 A.2d 1083, 1089 (Pa. 2010). A finding of due

diligence "does not require perfect vigilance and punctilious care, but merely a showing the

Commonwealth has put forth areasonable effort." Id. In Commonwealth v. Mills, the Supreme

Court of Pennsylvania held that "time attributable to the normal progression of acase simply is

not [excludable] `delay' for purposes of Rule 600." 162 A.3d 323, 325 (Pa. 2017). Thus, trial courts

are required to distinguish the "time necessary to ordinary trial preparation [from] judicial delay

arising out of the court's own scheduling concerns." Id. Delay caused by the "normal progression

of acase" must be included in the Rule 600 computation unless the Commonwealth can show it

exercised due diligence during the period or the record establishes that the judiciary or the defense

was responsible for the delay. Id.; Pa.R.Crim.P. 600(C).

           In the case at bar, Appellant was arrested and the criminal complaint was filed on April 4,

2016. Accordingly, the mechanical run date was April 4, 2017. See Pa.R.Crim.P. 600(A)(2)(a).

Appellant's trial did not commence until April 9, 2018--735 days after the filing of his criminal

complaint. However, there were significant periods of excusable and excludable time that sanction

this delay. This court calculated the time as follows: 4



4   The shaded regions indicate periods of excludable or excusable delay.



                                                           7
                                                                                  NUMBER
                                                                                  OF DAYS                           TRIAL COURT'S
    DATE                EVENT                REASON FOR DELAY
                                                                                  BETWEEN                          DETERMINATION
                                                                                   DATES
                   Appellant's arrest;
                                             Scheduled for preliminary                                                  Attributable to
 April 4, 2016          criminal
                                                        hearing                              15                        Commonwealth
                    complaint filed
                                             Commonwealth request to
                     Case listed for                                                                                    Attributable to
 April 19, 2016                                 continue preliminary                         57
                   preliminary hearing                                                                                 Commonwealth
                                                        hearing
                                                   --:...::.< ........:..::.::.:.                     .::.......
                                                Court continuance—
                       Preliminary                   °:.:_ _;_.                   Attributable to MC.
 June 15, 2016            preliminary hearing held         ::.: :    `...:::._:.     ::, :.......:........       :..!. -:..-..
                        Hearingl
                             under advisement
                   Case held for court
                                                 Formal arraignment                                                      Attributable to
 June 17, 2016     by the Hon. Francis                                                      21
                                                scheduled for 7/8/11                                                   Commonwealth
                       T. Shields
                                               Scheduled for pre-trial                                                   Attributable to
  July 8, 2016     Formal arraignment                                                        81
                                                      conference                                                       Commonwealth
 September 27,                                  Defense continuance                '::``::`._: -                       'Attributable to..
                   Pre-trial bring back                                                                                         ..........
     2016                                               request                     :...... .                                efense ...;.:::
                                             Defense request to convey          :-:,; :; .: :--:..: :::-: :=:::Attributable ta' .;.; :.
October 25, 2016   Pre-trial bring back                                                                :.: -.._.:... Defense ;.... _.... .
                                                Commonwealth offer
 November 22,                                Defense request to convey               =:::_==.:               -              Attributable to :-:::::
                   Pre-trial bring back                                         :::,::,..:-:=; .g          ;; ...::;__::                          ;..:...-:
     2016                                       Commonwealth offer                  .....;._...--.             :-_:::::-•::.::;::::. Defense.....
                                              Defendant rejected offer;
 December 21,                                                                                                            Attributable to
                   Pre-trial bring back      Commonwealth requested                          14
     20 16                                                                                                             Commonwealth
                                                       trial date
                                                   Commonwealth
                       Scheduling           continuance request, for the                     96                          Attributable to
January 4, 2017
                       conference             purpose of "linking up"                                                  Commonwealth
                                                  codefendant trials
                    Motions hearing
                                               Trial listed for earliest                                            Attributable.
                                                                                                                                _to.. 1W.::
 April 10, 2017      and scheduling                                              :_.:. =: 57 '.
                                                     possible date              a....:.v.°:= :. -- -                   comrt's calendar'
                       conference                                                '°             .
                                                Defense continuance              ?-==: _ "-       =--              ...:= Attributable =to
  June 6, 2017       Listed for trial                                           _:: _-..;2.24,.,'
                                                        request                                                               Defense :.._...:..::>.:
                                                                                                                        Attributable $o
January 16, 2018     Listed for trial        Joint continuance request
                                                                                 -                     -                      Defense.
                                                   Commonwealth=: :``_ '                             -:.     '°:         Attributable to.
February 2, 2018     Listed for trial        continuance request—key                        52 .".                  Commonwealth .but
                                             witness family emergency            ::                                          excusable..:; .
                                                   Commonwealth
                                                                                                                         Attributable to.
                                               continuance request-
 April 2, 2018       Listed for trial                                                         7                     Commonwealth but .
                                                 witness contracted
                                                                                                                             excusable            "
                                                       influenza
 April 9, 2018        Waiver trial                        N/A                             N/A




                                                          8
               a. April 4, 2016 to September 27, 2016-174                         days    attributable to      the
                  Commonwealth.

          Between April 4, 2016 and September 27, 2016, Appellant's case was listed for his

preliminary arraignment; two preliminary hearings--due to the Commonwealth's request to

continue the initial preliminary hearing (MC Docket at 7); 5 formal arraignment; and apre-trial

bring back. (Id. at 2). The Commonwealth did not argue that it was prepared to proceed to trial at

any point during this period. See (N.T. 4/9/18 at 11-16, 19-20). Thus, this court determined that

174 days of this 176-day period was simply due to the case's "normal progression" and, therefore,

attributable to the Commonwealth for the purposes of Rule 600. See Mills, 162 A.3d at 324-25

(holding that the 174 days between the filing of the criminal complaint and astatus conference

was not excludable "delay" for Rule 600 purposes, as the Commonwealth was not ready to proceed

to trial during that time). This court excluded from its calculation the two-day period between June

15, 2016 and June 17, 2016, during which the Honorable Francis T. Shields held Appellant's

preliminary hearing under advisement. See (MC Docket at 8).

               b. September 27, 2016 to October 25, 2016—hventy-eight excludable days
                  attributable to the defense.

           On September 14, 2016, Appellant's original trial counsel was suspended from the Bar of

this Commonwealth .6 On September 23, 2016, Kevin Thomas Birley, Esq. ("trial counsel") was

appointed to represent Appellant. (N.T. 4/9/18 at 6). Four days later, on September 27, 2016,

Appellant's case was listed for apre-trial bring back. On that date, trial counsel requested a

continuance, and the case was scheduled to return on October 25, 2016. (Id. at 12).

           The Superior Court has held that, for the purpose of Rule 600 calculations, the

Commonwealth is not accountable for delays caused by the defense's request for acontinuance.



5   Appellant's Originating Docket Number is MC-51-CR-000960 1-20 1    6.
6   See Order, Office of Disciplinary Counsel v. Stosic, No. 2280 DD No. 3, No. 65 DB 2015 (Pa. September 14, 2016).



                                                          9
See Martz, 2020 WL 2029287 at *5 (noting that periods of delay are excludable if they are

attributable to the defense); Watson, 140 A.3d at 699 (noting that Pennsylvania case law suggests

that the Commonwealth may not be held accountable for delay caused by defense continuances);

Commonwealth v. Hunt, 858 A.2d 1234, 1244 (Pa. Super. 2004) (holding dismissal under Rule

600 unwarranted where most of the factors resulting in postponement—primarily defense

continuances—were beyond control of Commonwealth).

       Here, trial counsel argued that the twenty-eight days between September 27, 2016 and

October 25, 2016 should have been attributed to the Commonwealth. (N.T. 4/9/18 at 7, 16-17).

The Commonwealth disagreed, noting that on September 27, 2016, trial counsel requested a

continuance, as he had only been appointed to the case four days prior. (Id. at 12). Trial counsel

did not deny seeking acontinuance. Rather, he argued that this time should have counted against

the Commonwealth because, as of September 27, the Commonwealth had not yet provided

discovery. (Id. at 7, 16-17). This court disagreed.

       Specifically, this court determined that trial counsel sought and acontinuance was granted

for the purpose of enabling him, as newly-appointed counsel, to become familiar with the case.

Original counsel's professional suspension and the necessary appointment of new counsel was

neither caused by the Commonwealth nor within its control. Thus, for the purposes of Rule 600,

the twenty-eight-day period between September 27, 2016 and October 25, 2016 is attributable to

the defense and, therefore, excludable.

           c.   October 25, 2016 and November 22, 201.6— twenty-eight excludable days
                attributable to the defense.

       On October 25, 2016, Appellant's case was listed for apre-trial bring back. The case was

scheduled to return on November 22, 2016. During the hearing on Appellant's Rule 600 motion,

the Commonwealth argued that the twenty-eight days between October 25, 2016 and November



                                                 10
22, 2016 were excludable. (N.T. 4/9/18 at 13).The Commonwealth explained that on October 25,

2016, it conveyed an offer to Appellant, and "there was adefense [continuance] request to consider

the offer." (Id.). Conversely, trial counsel argued that the time should have been attributed to the

Cominonwealth, as he did not receive discovery until November 22, 2016:

       [Mr. Birley]: October 25, 2016, the Commonwealth reported that [discovery] was
       uploaded on the system[,] but Idid not have it available to me. I'm obviously
       capable of downloading the discovery. Ihave on every other case that I've got. This
       one Icouldn't get discover[y] on the case.

(Id. at 7). The Commonwealth countered that discovery was, in fact, available on that date,

explaining that it was "released and marked as released on October 25 into the 1✓-discovery

system[.]" (Id. at 19). This court agreed.

       First, this court determined that the circumstance occasioning postponement was the

defense's request for acontinuance. Accordingly, the time was excludable. See Leaner, 202 A.3d

at 767 ("[T]o the extent [the] [a]ppellant suggests the Commonwealth may be held accountable for

delay caused by the defense's requests for continuance, our jurisprudence has held the opposite. ").

This court further determined that trial counsel's technical issues (which allegedly prevented him

from accessing discovery) could not be reasonably attributed to the Cominonwealth.

        Moreover, counsel's claim—that he "kept making an issue of [not receiving discovery] at

court"—is not persuasive. (N.T. 4/9/18 at 16). Discovery was not available until October 25, 2016.

(dI. at 19). Notably, the case was not listed again until November 22, 2016, and, on that date, the

Commonwealth also provided counsel with apaper copy of discovery. (dI. at 17). The October 25

hearing is the only court-date on which (1) discovery was available and (2) counsel could have

claimed that he did not have it. Thus, his argument that he continuously had to "jump up and down

in court[, asking for discovery]" is somewhat misleading and does not support afinding of lack of

due diligence on behalf of the Commonwealth. (Id.).




                                                 11
           d. November 22, 2016 to December 21, 2016—twenty-nine excludable days
              attributable to Appellant.

       Appellant's case was listed for pre-trial bring back on November 22, 2016. The case was

scheduled to return twenty-nine days later (December 21, 2016). Appellant conceded that this time

was attributable to the defense, explaining, "[O]n November 22 "d,Itook adate to pass discovery

and an offer which was rejected at the next court date, so Iconcede that the 11/22 to 12/21 should

be excludable." (N.T. 4/9/18 at 8) (emphasis added). This court agreed.

           e.   December 21, 2016 to April 10, 2017-110 days attributable to the
                Commonwealth.

       On December 21, 2016, Appellant rejected the Commonwealth's offer. (N.T. 4/9/18 at 8).

The Commonwealth requested atrial date, and the case was scheduled to return for ascheduling

conference fourteen days later on January 4, 2017. (Id.). This court attributed this fourteen-day

delay to the Commonwealth, as the Commonwealth did not argue that it was ready to proceed to

trial on December 21, 2016.

       At the subsequent listing on January 4, 2017, the Commonwealth was not prepared to try

Appellant. (Id. at 13-14). Accordingly, Appellant's case was scheduled to return ninety-six days

later, on April 10, 2017. (Id. at 8, 14). The Commonwealth conceded that it was responsible for

this period of delay, explaining that "this was athree-codefendant case" and "we were trying to

link those up for trial." (Id. at 20, 14). This court agreed and included this time in its non-

excludable Rule 600 calculation.

           L April 10, 2017 to June 6,2017—fifty-seven excludable days attributable to this
             court's calendar.

       On April 10, 2017, Appellant's case was listed for amotions hearing and scheduling

conference. On that date, the Commonwealth indicated that it was prepared to proceed to trial, and




                                                12
the case was scheduled for trial on June 6, 2017, the earliest feasible date permitted by this court's

calendar. As the Commonwealth correctly noted:

       There were efforts made in order to bring [the three co-defendants] back together.
       .. not only from the Commonwealth perspective but also [in the interest of] judicial
       efficiency as well and again[,] that ... [delay] was based [on] the earliest date that
       we could have gotten, Iassume[,] based on the Court calendar in order to link all
       the defendants up in that case.

(N.T. 4/9/18 at 20) (emphasis added).

        Thus, the Commonwealth is not accountable for this period of delay, as the postponement

was not caused the "normal progression" of acase, alack of due diligence, or other dilatory

conduct of behalf of the Commonwealth. Where, as here, "a trial-ready prosecutor must wait

several months due to a court calendar, the time should be treated as `delay' for which the

Commonwealth is not accountable." Mills, 162 A.3d at 325. See also, Leaner, 202 A.3d at 767

(citation and quotation marks omitted) ("[I]t is well-settled that judicial delay can support the grant

of an extension of the Rule 600 run date. This is particularly true where, as here, there is no

indication the trial court did not schedule the criminal proceedings at the earliest possible date

consistent with the court's business. "). Accordingly, this count determined that the fifty-seven days

between April 10, 2017 and June 6, 2017 were excludable.

           g. June 6, 2017 to January 16, 2018-224 excludable days attributable to the
              defense.

        On June 6, 2017, Appellant's case was scheduled for trial. However, trial counsel requested

acontinuance, as he was on trial in an unrelated matter. (N.T. 4/9/18 at 9). Appellant's case was

rescheduled to proceed on January 16, 2018. This court determined—and Appellant conceded—

that the 224 days between June 6, 2017 and January 16, 2018 constituted excludable time. (Id. at

9).




                                                  13
           h. January 16, 2018 to February 2, 2018—sevcnteen excludable days
              attributable to ajoint-continuance request.

       On January 16, 2018, Appellant elected to proceed with awaiver trial, and the parties

requested ajoint continuance. (N.T. 4/9/18 at 9). Appellant's case was scheduled for awaiver trial

on February 2, 2018.     (W.). The seventeen days between these dates are excludable. See

Commonwealth v. Peterson, 19 A.3d 1131, 1137 (Pa. Super. 2011) (citation omitted) ("[A] joint

continuance is excludable delay. ").

           i.   February 2, 2018 to April 2, 2018—fifty-nine excusable days attributable to
                circumstances beyond the Commonwealth's control, despite its due diligence.

       On February 2, 2018, the Commonwealth requested a continuance after a witness

unexpectedly and abruptly left court due to a family emergency. (N.T. 4/9/18 at 15). The

Commonwealth was otherwise ready to proceed to trial and would have proceeded on that date,

but for the witness's sudden unavailability. Obviously, no amount of due diligence on behalf of

the Commonwealth can control or predict emergencies in awitness's personal life. Thus, although

the fifty-nine days between February 2, 2018 and April 2, 2018 are attributable to the

Commonwealth, this period of delay is excusable. See Peterson, 19 A.3d at 1138 ("[T] he

prosecution in the case sub judice had no control over the officer's inability to appear[,] and the

sixteen-day time frame from January 16, 2007 until February 1, 2007 is excusable.");

Commonwealth v. Staten, 950 A.2d 1006, 1010 (Pa. Super. 2008) (The court found due diligence

on behalf of the Commonwealth, as it "stood ready but for the unavailability of anecessary witness,

an arresting police officer who, beyond the control of the Commonwealth, had been assigned to

serve warrants that day.").




                                                14
             j.   April 2, 2018 to April 9, 2018—seven excusable days attributable to
                  circumstances beyond the Commonwealth's control, despite its due diligence.

          On April 2, 2018, the case was again listed for trial. The Commonwealth requested a

continuance on that date, as the complaining witness was infected with the flu. (N.T. 4/9/18 at 15).

The Commonwealth was otherwise prepared to proceed to trial. Thus, this court determined that

the seven days between April 2, 2018 and Appellant's trial on April 9, 2018 constituted excusable

delay.

          In sum, this court found 451 days of excludable or excusable delay. The mechanical iun

date was April 4, 2017, i.e., 365 days after the criminal complaint was filed against Appellant.

Accordingly, Appellant's adjusted run date—the final date by which the Commonwealth was

required to try Appellant—was June 29, 2018. See Roles, 116 A.3 dat 125 ("The adjusted run date

is calculated by adding to the mechanical run date, i.e., the date 365 days from the complaint, both

excludable and excusable delay. "). This court denied Appellant's Rule 600 motion on this basis,

and its decision should be affirmed.

    II.      The evidence is sufficient to sustain Appellant's convictions of conspiracy to
             commit simple assault, theft by unlawful taking, PIC, and simple assault.

          In his second allegation of error, Appellant claims that the evidence presented at trial is

insufficient to sustain his convictions for conspiracy, theft, PIC, and simple assault. Each claim is

without merit.

          A challenge to the sufficiency of the evidence is aquestion of law requiring aplenary scope

of review. Comimonwealth v. Jacoby, 170 A.3d 1065, 1076 (Pa. 2017). In reviewing sufficiency

of evidence claims, areviewing court must determine whether the evidence admitted at trial, and

all reasonable inferences drawn therefrom, when viewed in the light most favorable to the verdict

winner, are sufficient to support all the elements of the offense beyond a reasonable doubt.




                                                  15
Commonwealth v. Eckrote, 12 A.3d 383, 385 (Pa. Super. 2010). The Commonwealth may satisfy

its burden of proving every element of the crime beyond areasonable doubt by means of wholly

circumstantial evidence. Commonwealth v. Valentine, 101 A.3d 801, 805 (Pa. Super. 2014). In

applying the above test, the entire record must be evaluated and all evidence actually received must

be considered. Commonwealth v. Passmore, 857 A.2d 697, 706 (Pa. Super. 2004). Finally, the

trier of fact while passing upon the credibility of witnesses and the weight of the evidence

produced, is free to believe all, part or none of the evidence. Id.

            a. The evidence presented at trial is sufficient to sustain Appellant's conviction
               for conspiracy.

       Appellant argues that the evidence presented at trial is insufficient to sustain his conviction

for conspiracy. This claim is baseless, and Appellant's conviction should be affirmed.

        Section 903 of the Pennsylvania Crimes Code defines "conspiracy" as follows:

       (a) Definition of conspiracy.--A person is guilty of conspiracy with another person
       or persons to commit a crime if with the intent of promoting or facilitating its
       commission he:

               (1) agrees with such other person or persons that they or one or more of
               them will engage in conduct which constitutes such crime or an attempt or
               solicitation to commit such crime; or

               (2) agrees to aid such other person or persons in the planning or commission
               of such crime or of an attempt or solicitation to commit such crime.

18 Pa.C.S.A. §903.

       To sustain aconviction for conspiracy, the Commonwealth must establish that: (1) the

defendant intended to commit or aid in the commission of the criminal act; (2) the defendant

entered into an agreement with another to engage in the crime; and (3) the defendant or one or

more of the other co-conspirators committed an overt act in furtherance of the agreed upon crime.

Commonwealth v. Johnson, 985 A.2d 915, 920 (Pa. 2009). Most cases involving conspiracy do




                                                  16
not involve an explicit or formal agreement. dI. Nonetheless, "[t]he essence of a criminal

conspiracy is acommon understanding, no matter how it came into being, that aparticular criminal

objective be accomplished." Commonwealth v. Melvin, 103 A.3d 1, 42 (Pa. Super. 2014).

Accordingly, an agreement between coconspirators is generally established through circumstantial

evidence, including "the relations, conduct, or circumstances of the parties or avert acts on the part

of co-conspirators." Johnson, 985 A.2d at 920.

       In the case at bar, the evidence clearly supports Appellant's conviction for conspiracy to

commit simple assault. Appellant claims that he "never intended to ... conspire with another

person to injure the [c]omplainant." However, the record is patently at odds with this claim.

Appellant's explicit threat "to beat [her] the `F' up" and his express order to "[f]uck her up, beat

her up," coupled with his act of holding the victim at gunpoint, demonstrate that he positively

intended to assault Sherry. (Id. at 38, 43--45). Logic does not permit any other interpretation.

Moreover, Appellant's hostile cohort followed him into the victim's house, and, on Appellant's

command, violently attacked the victim. (Id. at 43-45). Although there is no evidence of an explicit

agreement to conspire, Appellant and his codefendants were clearly acting in concert to facilitate

and achieve the same criminal objectiveto assault and injure Sherry. This is unequivocally

sufficient to prove conspiracy. Thus, Appellant's conviction should be affirmed.

            b. The evidence is sufficient to sustain Appellant's conviction for theft by
               unlawful taking.

        Appellant next claims that the evidence presented at trial is insufficient to sustain his

conviction for theft. This claim is waived due to lack of specificity.

        If an appellant seeks to challenge his convictions on the basis that the evidence presented

at trial was insufficient to sustain those convictions, his 1925(b) statement must specify which

element or elements upon which the evidence was insufficiez. Commonwealth v. Williams, 959



                                                  17
A.2d 1252, 1257-58 (Pa. Super. 2008). Failure to specifically identify which elements are

unsupported by the evidence results in waiver of the issue:

       If [a]ppellant wants to preserve aclaim that the evidence was insufficient, then the
       1925(b) statement needs to specify the element or elements upon which the
       evidence was insufficient. This Court can then analyze the element or elements on
       appeal. The instant 1925(b) statement simply does not specify the allegedly
       unproven elements. Therefore, the sufficiency issue is waived.


Id.

       Here, Appellant simply argues that "[t]here was insufficient evidence to convict [him] of.

  theft by unlawful taking[.]" Appellant does not identify any particular element that was allegedly

unsupported by the evidence. Thus, the issue is waived.

       Moreover, even if the issue were not waived, the evidence presented at trial clearly supports

Appellant's conviction for theft. A person is guilty of theft by unlawful taking if he "unlawfully

takes, or exercises unlawful control over, movable property of another with intent to deprive him

thereof." 18 Pa.C.S.A. §3921(a). Here, Sherry testified as follows:

       Q: You mentioned that your cell phone was taken.

       A: Yes.

       Q: Did you see who took your cell phone?

       A: [Appellant] .

       Q: And how did he take that?

       A: In the struggle everyone lost their phone so he picked up my phone off the floor
       and took my phone, so there was no way for me to call the police or anything.

       Q: Did you see him actually pick it up?

       A: Yes.

       Q: Did you see where he put it?

       A: Yes, in his pocket.

(N.T. 4/9/19 at 46).




                                                 18
       Sherry directly observed Appellant take her phone, and there is absolutely no evidence

indicating that he had permission to do so or that he took the phone by mistake. Moreover, Sherry's

allegation is corroborated by the testimony of Officer Clark, who stated that he recovered the

complainant's cellphone from Appellant. (Id. at 97). Thus, the evidence is clearly sufficient to

sustain Appellant's conviction for theft.

           c.   The evidence presented at trial is sufficient to sustain Appellant's conviction
                for PIC and simple assault.

       Finally, Appellant claims that there was insufficient to convict him of PIC and simple

assault, as he "never intended to injure the complainant ... [and] never used an instrument of

crime against the complainant." Appellant is not entitled to relief on either of these remarkably

frivolous claims.

       Section 2701 of the Crimes Code provides that aperson is guilty of simple assault if he:

       (1) attempts to cause or intentionally, knowingly or recklessly causes bodily injury
       to another;

       (2) negligently causes bodily injury to another with adeadly weapon;

       (3) attempts by physical menace to put another in fear of imminent serious bodily
       injury; or

       (4) conceals or attempts to conceal a hypodermic needle on his person and
       intentionally or knowingly penetrates alaw enforcement officer or an officer or an
       employee of acorrectional institution, county jail or prison, detention facility or
       mental hospital during the course of an arrest or any search of the person.

18 Pa.C.S.A. §2701(a).

       Section 2301 defines "bodily injury" as "[i]mpaiiment of physical condition or substantial

pain." 18 Pa.C.S.A. §2301. A fact-finder may infer that adefendant's actions actually caused

bodily injury (i.e., "impairment of physical condition or substantial pain") and enter aconviction

of simple assault, even if the victim does not explicitly testify to pain. Commonwealth v.




                                                19
Jorgenson, 492 A.2d 2, 6 (Pa. Super. 1985), rev'd on other grounds, 517 A.2d 1287 (Pa. 1986)

(upholding aconviction of simple assault and finding bodily injury, despite "a lack of testimony

on pain," where the defendant struck the victim twice across the face after she refused his

advances).

       Here, the Commonwealth presented substantial evidence which proved Appellant guilty of

simple assault. Sherry testified that Appellant slammed her against the wall before using both of

his hands to strangle her. (N.T. 4/9/18 at 36-37). Appellant choked her with such force that she

began to lose consciousness and sustained bruises on her neck "for quite some time." (Id. at 37).

This, alone, is sufficient to prove simple assault. See Commonwealth v. Emler, 903 A.2d 1273,

1278 (Pa. Super. 2006) (finding sufficient evidence of simple assault where the defendant

"vigorously and forcefully" the victim, causing the victim to feel pain for several weeks).

       Sherry also testified that Appellant explicitly threated to harm her before holding her at

gunpoint for several minutes. (N.T. 4/9/18 at 38, 45). This--independently of any other act—is

sufficient to sustain Appellant's simple assault conviction. See Commonwealth v. Alford, 880

A.2d 666, 672 (Pa. Super. 2005) (noting that pounding on the victim's front door and pointing a

gun at her was "certainly ... sufficient to prove simple assault," i.e., an attempt by physical menace

to put her in fear of imminent serious bodily injury).

       Moreover, the acts of Appellant's coconspirators support his conviction for simple assault.

It is well settled that "[C]onspirators are liable for acts of co-conspirators committed in furtherance

of the conspiracy. Even if the conspirator did not act as aprincipal in committing the underlying

crime, he is still criminally liable for the actions of his co-conspirators taken in furtherance of the

conspiracy." Commonwealth v. Lambert, 795 A.2d 1010, 1016 (Pa. Super. 2002). As discussed

.supra, Appellant and his codefendants conspired to assault Sherry. Appellant directed his




                                                  20
coconspirators to "[fjuck her up." (N.T. 4/9/18 at 43). Alexandra repeatedly punched Sherry,

which caused the victim to sustain several injuries, including swollen eyes, the loss of atooth, the

formation of ablood clot behind her eye, and the formation of aseemingly permanent lump on her

jaw. (Id. at 44, 64). These injuries are easily sufficient to prove simple assault.

        Finally, Appellant's use of afirearm, under the particular circumstances of this case, is

sufficient to sustain his conviction for PIC. A person is guilty of PIC if he "possesses any

instrument of crime with intent to employ it criminally." 18 Pa.C.S.A. § 907. Section 907(d)

defines an instrument of crime as "(1) [a]nything specially made or specially adapted for criminal

use[, or] (2) [a]nything used for criminal purposes and possessed by the actor tinder circumstances

not manifestly appropriate for lawful uses it may have." Here, Appellant possessed and used a

loaded firearm for the purpose of assaulting Sherry---an undeniably unlawful use of afirearm.

Thus, Appellant's PIC conviction should be affirmed.

                                      CONCLUSION

        This court has undertaken careful review of the record and finds no harmful, prejudicial,

or reversible errors, and its decision should be affirmed.




                                                  21
                          IN THE COURT OF COMMON PLEAS
                     FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                        TRIAL DIVISION —CRIMINAL SECTION

COMMONWEALTH OF PENNSYLVANIA

                      V.                                    CP-51-CR-0005937-2016
                                                                  2428 EDA 2018
           ERNESTO FOUNTANEZ



                                    PROOF OF SERVICE

        Ihereby certify that Iam this day serving the foregoing Court Opinion upon the person(s),
and in the manner indicated below, which service satisfies the requirements of Pa. R. Crim. P. 114:

Defense Counsel:      Douglas P. Earl, Esq.
                      1015 Chestnut St., Suite 902
                      Philadelphia, PA 19107


Type of Service:      (J) First Class Mail ()Certified () Personal Service

District Attorney:    Paul George, Esq.
                      Supervisor, Appeals Unit
                      Philadelphia District Attorney's Office
                      Three South Penn Square
                      Philadelphia, PA 19107-3499

Type of Service:      (J) First Class Mail () Certified () Personal Service




Date: September 9, 2020




      Stachelrodt, Esq.
Law Clerk to the Honorable Timika Lane